

102 S2611 IS: To designate high priority corridors on the National Highway System, and for other purposes.
U.S. Senate
2021-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2611IN THE SENATE OF THE UNITED STATESAugust 4, 2021Mr. Cruz (for himself, Mr. Warnock, Mr. Cornyn, Mr. Wicker, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo designate high priority corridors on the National Highway System, and for other purposes.1.High priority corridors on national highway system(a)Identification(1)Central Texas corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 129 Stat. 1422) is amended by striking paragraph (84) and inserting the following:(84)The Central Texas Corridor, including the route—(A)commencing in the vicinity of Texas Highway 338 in Odessa, Texas, running eastward generally following Interstate Route 20, connecting to Texas Highway 158 in the vicinity of Midland, Texas, then following Texas Highway 158 eastward to United States Route 87 and then following United States Route 87 southeastward, passing in the vicinity of San Angelo, Texas, and connecting to United States Route 190 in the vicinity of Brady, Texas;(B)commencing at the intersection of Interstate Route 10 and United States Route 190 in Pecos County, Texas, and following United States Route 190 to Brady, Texas;(C)following portions of United States Route 190 eastward, passing in the vicinity of Fort Hood, Killeen, Belton, Temple, Bryan, College Station, Huntsville, Livingston, Woodville, and Jasper, to the logical terminus of Texas Highway 63 at the Sabine River Bridge at Burrs Crossing and including a loop generally encircling Bryan/College Station, Texas;(D)following United States Route 83 southward from the vicinity of Eden, Texas, to a logical connection to Interstate Route 10 at Junction, Texas;(E)following United States Route 69 from Interstate Route 10 in Beaumont, Texas, north to United States Route 190 in the vicinity of Woodville, Texas;(F)following United States Route 96 from Interstate Route 10 in Beaumont, Texas, north to United States Route 190 in the vicinity of Jasper, Texas; and(G)following United States Route 190, State Highway 305, and United States Route 385 from Interstate Route 10 in Pecos County, Texas, to Interstate 20 at Odessa, Texas..(2)Central Louisiana corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 133 Stat. 3018), is amended by adding at the end the following:(92)The Central Louisiana Corridor commencing at the logical terminus of Louisiana Highway 8 at the Sabine River Bridge at Burrs Crossing and generally following portions of Louisiana Highway 8 to Leesville, Louisiana, and then eastward on Louisiana Highway 28, passing in the vicinity of Alexandria, Pineville, Walters, and Archie, to the logical terminus of United States Route 84 at the Mississippi River Bridge at Vidalia, Louisiana..(3)Central Mississippi corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 133 Stat. 3018) (as amended by paragraph (2)) is amended by adding at the end the following:(93)The Central Mississippi Corridor, including the route—(A)commencing at the logical terminus of United States Route 84 at the Mississippi River and then generally following portions of United States Route 84 passing in the vicinity of Natchez, Brookhaven, Monticello, Prentiss, and Collins, to Interstate Route 59 in the vicinity of Laurel, Mississippi, and continuing on Interstate Route 59 north to Interstate Route 20 and on Interstate Route 20 to the Mississippi–Alabama State border; and(B)commencing in the vicinity of Laurel, Mississippi, running south on Interstate Route 59 to United States Route 98 in the vicinity of Hattiesburg, connecting to United States Route 49 south then following United States Route 49 south to Interstate Route 10 in the vicinity of Gulfport and following Mississippi Route 601 southerly terminating near the Mississippi State Port at Gulfport..(4)Middle Alabama corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 133 Stat. 3018) (as amended by paragraph (3)) is amended by adding at the end the following:(94)The Middle Alabama Corridor including the route—(A)beginning at the Alabama–Mississippi border generally following portions of I–20 until following a new interstate extension paralleling United States Highway 80, specifically—(B)crossing Alabama Route 28 near Coatopa, Alabama, traveling eastward crossing United States Highway 43 and Alabama Route 69 near Selma, Alabama, traveling eastwards closely paralleling United States Highway 80 to the south crossing over Alabama Routes 22, 41, and 21, until its intersection with I–65 near Hope Hull, Alabama;(C)continuing east along the proposed Montgomery Outer Loop south of Montgomery, Alabama where it would next join with I–85 east of Montgomery, Alabama;(D)continuing along I–85 east bound until its intersection with United States Highway 280 near Opelika, Alabama or United States Highway 80 near Tuskegee, Alabama;(E)generally following the most expedient route until intersecting with existing United States Highway 80 (JR Allen Parkway) through Phenix City until continuing into Columbus, Georgia..(5)Middle Georgia corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 133 Stat. 3018) (as amended by paragraph (4)) is amended by adding at the end the following:(95)The Middle Georgia Corridor including the route—(A)beginning at the Alabama–Georgia Border generally following the Fall Line Freeway from Columbus, Georgia to Augusta, Georgia, specifically—(B)travelling along United States Route 80 (JR Allen Parkway) through Columbus, Georgia and near Fort Benning, Georgia, east to Talbot County, Georgia where it would follow Georgia Route 96, then commencing on Georgia Route 49C (Fort Valley Bypass) to Georgia Route 49 (Peach Parkway) to its intersection with Interstate Route 75 in Byron, Georgia;(C)continuing north along Interstate Route 75 through Warner Robins and Macon, Georgia where it would meet Interstate Route 16, then following Interstate Route 16 east it would next join United States Route 80 and then onto State Route 57;(D)commencing with State Route 57 which turns into State Route 24 near Milledgeville, Georgia would then bypass Wrens, Georgia with a newly constructed bypass, and after the bypass it would join United States Route 1 near Fort Gordon into Augusta, Georgia where it will terminate at Interstate Route 520..(b)Inclusion of certain segments on Interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 126 Stat. 427; 129 Stat. 1422; 133 Stat. 3018) is amended, in the first sentence—(1)by inserting subsection (c)(84), after subsection (c)(83),; and(2)by striking and subsection (c)(91) and inserting subsection (c)(91), subsection (c)(92), subsection (c)(93), subsection (c)(94), and subsection (c)(95).(c)DesignationSection 1105(e)(5)(C) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 129 Stat. 1422; 133 Stat. 3018) is amended by striking the fifteenth sentence and inserting the following: The route referred to in subsection (c)(84)(A) is designated as Interstate Route I–14 North. The route referred to in subsection (c)(84)(B) is designated as Interstate Route I–14 South. The Bryan/College Station, Texas loop referred to in subsection (c)(84)(C) is designated as Interstate Route I–214. The routes referred to in subsections (c)(84)(C), (c)(92), (c)(93), (c)(94), and (c)(95) are designated as Interstate Route I–14. The routes referred to in subparagraphs (D), (E), (F), and (G) of subsection (c)(84) and subparagraph (B) of subsection (c)(93) shall each be given separate Interstate route numbers..